Exhibit 10.9.6

FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED

CREDIT AND SECURITY AGREEMENT

THIS FIFTH AMENDMENT (the “Amendment”), dated October 21, 2014, is entered into
by and between SCHUFF INTERNATIONAL, INC., a Delaware corporation, and the other
Persons listed in Schedule 1.1 of the Credit Agreement, as hereafter defined
(collectively, jointly and severally the “Borrower”), and WELLS FARGO CREDIT,
INC., a Minnesota corporation (“Lender”).

RECITALS

The Borrower and the Lender are parties to a Second Amended and Restated Credit
and Security Agreement dated August 14, 2013 (as amended from time to time, the
“Credit Agreement”). Capitalized terms used in these recitals have the meanings
given to them in the Credit Agreement unless otherwise specified.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

1. Credit Agreement Amendment. The Credit Agreement is hereby amended as
follows:

(a) The definition of “Fixed Charge Coverage Ratio” contained in Section 1.1 of
the Credit Agreement is hereby deleted and replaced as follows:

“Fixed Charge Coverage Ratio” means (i) EBITDA, minus (a) unfinanced Capital
Expenditures made (to the extent not already incurred in a prior period) or
incurred during such period, and (b) cash taxes paid during such period, to the
extent greater than zero, to (ii) Fixed Charges for such period. “Fixed Charges”
means, with respect to any fiscal period and with respect to a Borrower
determined on a consolidated basis in accordance with GAAP, the sum, without
duplication, of (a) cash Interest Expense paid during such period (other than
interest paid-in-kind, amortization of financing fees, and other non-cash
Interest Expense), (b) principal payments paid in cash in respect of
Indebtedness paid during such period, including cash payments with respect to
capital leases, but excluding principal payments made with respect to the
Revolving Advances (unless there is a corresponding reduction in the Lender’s
Commitment) and (c) dividends and distributions permitted to be paid hereunder
and actually paid during such period.

(b) Section 2.9(j) of the Credit Agreement is hereby deleted and replaced as
follows:

Real Estate Term Advance Prepayment Fee. If the Real Estate Term Advance or any
Real Estate (2) Term Advance (M&E) is prepaid in whole or in part prior to the
Real Estate Facility Maturity Date for any reason, then on the date of any such
prepayment, the Borrower shall pay to the Lender as liquidated damages and not
as a penalty a prepayment fee in an amount equal to (i) three

 

1



--------------------------------------------------------------------------------

percent (3.0%) of the amount prepaid, if prepayment occurs on or before
April 30, 2016; (ii) two percent (2.0%) of the amount prepaid, if prepayment
occurs after April 30, 2016 but on or before April 30, 2018 and (iii) one
percent (1.0%) of the amount prepaid if the prepayment occurs after April 30,
2018.

(c) Section 2.20 of the Credit Agreement is hereby deleted and replaced as
follows:

Section 2.20 Real Estate (2) Term Advances.

(a) The Lender agrees, subject to the terms and conditions of this Agreement, to
make advances to the Borrower (each a “Real Estate (2) Term Advance”). Real
Estate (2) Term Advances shall be classified as either Real Estate (2) Term
Advances (M&E) or Real Estate (2) Term Advances (Working Capital). The Lender
shall have no obligation to make a Real Estate (2) Term Advance (M&E) if, after
giving effect to such requested Real Estate (2) Term Advance (M&E), the
aggregate original principal amount of all of the Real Estate (2) Term Advances
(M&E) made under this agreement would exceed $10,000,000.00. The Lender shall
have no obligation to make a Real Estate (2) Term Advance (Working Capital) if,
after giving effect to such requested Real Estate (2) Term Advance (Working
Capital), the aggregate original principal amount of all of the Real Estate
(2) Term Advances (Working Capital) made under this agreement would exceed
$5,000,000.00. Any Real Estate (2) Advances repaid may not be reborrowed.

(b) The Borrower shall comply with the following procedures in requesting Real
Estate (2) Term Advances:

  (i) The Borrower shall make each request for a Real Estate (2) Term Advance to
the Lender no later than the Cut-off Time on the Banking Day on which the
Borrower wishes to receive the Real Estate (2) Term Advance. Requests may be
made in writing or by telephone, specifying the date of the requested Real
Estate (2) Term Advance, designating such advance as a Real Estate (2) Term
Advance (M&E) or Real Estate (2) Term Advance (Working Capital) and the amount
thereof.

  (ii) Each Real Estate (2) Term Advance shall be a minimum of $1,000,000.00.

  (iii) Each request shall be by an individual authorized pursuant to 2.2(a).

  (iv) There may not be more than 4 Real Estate (2) Term Advances (Working
Capital) and each must be requested and disbursed on or before January 31, 2015;
provided however, if, but only if, the Borrower is awarded phase 2 of Project
Tiger,

 

2



--------------------------------------------------------------------------------

there may be an additional 5 Real Estate (2) Term Advances (Working Capital) and
each of said additional Advances must be requested and disbursed on or before
May 15, 2015.

  (v) The proceeds of each Real Estate (2) Term Advance (M&E) may be used solely
for Capital Expenditures for Project Tiger.

  (vi) There is not less than $10,000,000.00 in excess Availability on the date
of each request for a Real Estate (2) Term Advance.

(c) Upon fulfillment of the applicable conditions set forth in Article IV, the
Lender shall deposit the proceeds of the requested Real Estate (2) Term Advance
by crediting the same to the Borrower’s demand deposit account specified in
Section 2.2(b) unless the Lender and the Borrower shall agree in writing to
another manner of disbursement. Upon the Lender’s request, the Borrower shall
promptly confirm each telephonic request for a Real Estate (2) Term Advance by
executing and delivering an appropriate confirmation certificate to the Lender.
The Borrower shall be obligated to repay all Real Estate (2) Term Advances
notwithstanding the Lender’s failure to receive such confirmation and
notwithstanding the fact that the Person requesting the same was not in fact
authorized to do so. Any request for a Real Estate (2) Term Advance, whether
written or telephonic, shall be deemed to be a representation by the Borrower,
upon which the Lender may rely, that the Borrower is in compliance with the
conditions set forth in Section 4.2 as of the time of the request.

(d).1 Payment of the Real Estate {2) Term Advance (M&E). The outstanding
principal balance of the Real Estate (2) Term Advances (M&E) shall be due and
payable as follows:

     (i) In equal monthly installments sufficient to fully amortize the Real
Estate (2) Term Advances (M&E) over an assumed term of 5 years commencing on the
date of disbursement of the first Real Estate (2) Term Advance (M&E) (the
“Assumed Maturity Date”), beginning on the first day of the first month
following the disbursement of the first Real Estate (2) Term Advance (M&E), and
on the first day of each month thereafter. The monthly installments shall be
recalculated after the disbursement of each Real Estate (2) Term Advance (M&E)
so that all Real Estate (2) Term Advances (M&E) will be fully amortized by the
Assumed Maturity Date.

     (ii) All prepayments of principal with respect to the Real Estate (2) Term
Advance (M&E) shall be applied to the principal installments thereof in the
inverse order of maturity.

 

3



--------------------------------------------------------------------------------

     (iii) On the Real Estate Facility Termination Date, the entire unpaid
principal balance of the Real Estate Term (2) Advance (M&E), and all unpaid
interest accrued thereon, shall also be fully due and payable.

(d).2 Payment of the Real Estate (2) Term Advance (Working Capital). The
outstanding principal balance of the Real Estate (2) Term Advances (Working
Capital) shall be due and payable as follows:

  (i) In equal monthly installments sufficient to fully amortize the Real Estate
(2) Term Advances (Working Capital) over the Assumed Maturity Date, beginning on
the first day of the first month following the disbursement of the first Real
Estate (2) Term Advance (Working Capital), and on the first day of each month
thereafter. The monthly installments shall be recalculated after the
disbursement of each Real Estate (2) Term Advance (Working Capital) so that all
Real Estate (2) Term Advances (Working Capital) will be fully amortized by the
Assumed Maturity Date.

  (ii) All prepayments of principal with respect to the Real Estate (2) Term
Advance (Working Capital) shall be applied to the principal installments thereof
in the inverse order of maturity.

  (iii) On the Real Estate Facility Termination Date, the entire unpaid
principal balance of the Real Estate Term (2) Advance (Working Capital), and all
unpaid interest accrued thereon, shall also be fully due and payable.

(d) Section 6.7 of the Credit Agreement is hereby deleted and replaced as
follows:

6. 7 Dividends and Distributions. Except as provided in this Section 6.7,
neither the Borrower nor any of its Subsidiaries will declare or pay any
dividends (other than dividends payable solely in stock of the Borrower) on any
class of its stock or other ownership interests or make any payment on account
of the purchase, redemption or other retirement of any such stock or other
ownership interests or make any distribution in respect thereof, either directly
or indirectly, without the consent of the Lender, which consent may not be
unreasonably withheld. So long as Borrower is a “pass-through” tax entity for
United States federal income tax purposes, and after first providing such
supporting documentation as Wells Fargo may request (including the personal
state and federal tax returns (and all related schedules) of each Owner net of
any prior year loss carry-forward, Borrower may pay Pass-Through Tax
Liabilities. In addition, so long as (i) there is not a then existing Event of
Default or Default Period and (ii) there is not less than $10,000,000.00 (after
giving

 

4



--------------------------------------------------------------------------------

effect to all Availability blocks) of excess Availability both before and after
giving effect to the applicable dividend or distribution, the Borrower may
declare and pay dividends and distributions.

2. No Other Changes. Except as explicitly amended by this Amendment, all of the
terms and conditions of the Credit Agreement shall remain in full force and
effect and shall apply to any advance or letter of credit thereunder.

3. Conditions Precedent. This Amendment shall be effective when the Lender shall
have received an executed original hereof, together with each of the following,
each in substance and form acceptable to the Lender in its sole discretion:

(a) A Certificate of the Secretary of the Borrower certifying as to (i) the
resolutions of the board of directors of the Borrower approving the execution
and delivery of this Amendment, (ii) the fact that the articles of incorporation
and bylaws or articles of organization and operating agreement, as applicable,
of the Borrower, which were certified and delivered to the Lender pursuant to a
previous Certificate of Authority of the Borrower’s secretary or assistant
secretary continue in full force and effect and have not been amended or
otherwise modified except as set forth in the Certificate to be delivered, and
(iii) certifying that the officers and agents of the Borrower who have been
certified to the Lender, pursuant to a previous Certificate of Authority of the
Borrower’s secretary or assistant secretary, as being authorized to sign and to
act on behalf of the Borrower continue to be so authorized or setting forth the
sample signatures of each of the officers and agents of the Borrower authorized
to execute and deliver this Amendment and all other documents, agreements and
certificates on behalf of the Borrower.

(b) Such other matters as the Lender may reasonably require.

4. Representations and Warranties. The Borrower hereby represents and warrants
to the Lender as follows:

(a) The Borrower has all requisite power and authority to execute this Amendment
and any other agreements or instruments required hereunder and to perform all of
its obligations hereunder, and this Amendment and all such other agreements and
instruments has been duly executed and delivered by the Borrower and constitute
the legal, valid and binding obligation of the Borrower, enforceable in
accordance with its terms.

(b) The execution, delivery and performance by the Borrower of this Amendment
and any other agreements or instruments required hereunder have been duly
authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to the Borrower, or the
articles of incorporation or by-laws of the Borrower, or (iii) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which the Borrower is a
party or by which it or its properties may be bound or affected.

(c) All of the representations and warranties contained in Article V of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such date, except to the extent that such representations and warranties
relate solely to an earlier date.

 

5



--------------------------------------------------------------------------------

5. References. All references in the Credit Agreement to “this Agreement” shall
be deemed to refer to the Credit Agreement as amended hereby; and any and all
references in the Security Documents to the Credit Agreement shall be deemed to
refer to the Credit Agreement as amended hereby.

6. No Waiver. The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any Default or Event of Default under the Credit Agreement or a waiver of any
breach, default or event of default under any Security Document or other
document held by the Lender, whether or not known to the Lender and whether or
not existing on the date of this Amendment.

7. Release. The Borrower hereby absolutely and unconditionally releases and
forever discharges the Lender, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which the Borrower has had, now has or
has made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.

8. Costs and Expenses. The Borrower hereby reaffirms its agreement under the
Credit Agreement to pay or reimburse the Lender on demand for all costs and
expenses incurred by the Lender in connection with the Loan Documents, including
without limitation all title insurance premiums and all reasonable fees and
disbursements of legal counsel. Without limiting the generality of the
foregoing, the Borrower specifically agrees to pay all reasonable fees and
disbursements of counsel to the Lender for the services performed by such
counsel in connection with the preparation of this Amendment and the documents
and instruments incidental hereto. The Borrower hereby agrees that the Lender
may, subject to the terms of this Amendment, in its sole discretion and without
further authorization by the Borrower, make a loan to the Borrower under the
Credit Agreement, or apply the proceeds of any loan, for the purpose of paying
any such fees, disbursements, costs and expenses.

9. Miscellaneous. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which counterparts, taken together, shall constitute one and the same
instrument.

[EXECUTION PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

For Each Person Comprising the Borrower  

SCHUFF INTERNATIONAL, INC., a
Delaware corporation

c/o Schuff International, Inc.

1841 W. Buchanan Street

Phoenix, Arizona 85007

Telecopier: (602) 452-4465

Attention: Michael R. Hill

e-mail: mike.hill@schuff.com

        By  

/s/ Michael R. Hill

    Michael R. Hill   Its:   Vice President and CFO  

 

SCHUFF STEEL COMPANY, a
Delaware corporation

 

  By:  

/s/ Michael R. Hill

    Michael R. Hill   Its:  

Vice President and CFO

  SCHUFF STEEL – ATLANTIC, LLC., a
Florida limited liability company   By:  

Schuff Steel Company, a
Delaware corporation

    Its Managing Member     By:  

/s/ Michael R. Hill

      Michael R. Hill     Its:   Vice President and CFO  

QUINCY JOIST COMPANY, a

Delaware corporation

  By:  

/s/ Michael R. Hill

    Michael R. Hill     Its:   Vice President and CFO   SCHUFF STEEL – GULF
COAST, INC., a
Delaware corporation   By:  

/s/ Michael R. Hill

    Michael R. Hill     Its:   Vice President and CFO

 

7



--------------------------------------------------------------------------------

ON-TIME STEEL MANAGEMENT HOLDING, INC., a Delaware corporation By:

/s/ Michael R. Hill

Michael R. Hill Its: Vice President and CFO SCHUFF HOLDING CO., a Delaware
corporation By

/s/ Michael R. Hill

Michael R. Hill Its: President ADDISON STRUCTURAL SERVICES, INC., a Florida
corporation By

/s/ Michael R. Hill

Michael R. Hill Its: President SCHUFF STEEL MANAGEMENT COMPANY- SOUTHEAST
L.L.C., a Delaware limited liability company By

/s/ Michael R. Hill

Name: Michael R. Hill, Manager SCHUFF STEEL MANAGEMENT COMPANY- SOUTHWEST, INC.,
a Delaware corporation By:

/s/ Michael R. Hill

Michael R. Hill Its: Vice President and CFO SCHUFF STEEL MANAGEMENT COMPANY-
COLORADO, L.L.C., a Delaware limited liability company By:

/s/ Michael R. Hill

Michael R. Hill, Manager

 

8



--------------------------------------------------------------------------------

SCHUFF PREMIER SERVICES LLC, a Delaware limited liability company By:

/s/ Michael R. Hill

Name: Michael R. Hill, Manager WELLS FARGO CREDIT, INC. By

LOGO [g827045grafi.jpg]

Its Authorized Signatory

 

9